                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DARRELL TRISTAN ANDERSON,                   )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )              1:19CV1195
                                            )
SGT. N. KEEGAN, et al.,                     )
                                            )
                        Defendants.         )


                                           ORDER

       An Order and Recommendation of the United States Magistrate Judge was filed with

the Court in accordance with 28 U.S.C. § 636(b) and, on May 13, 2020, was served on the

parties in this action. (ECF Nos. 3, 4.) The Order and Recommendation included a

requirement that Plaintiff either make an initial partial payment or a filing under penalty of

perjury showing that he lacked such funds, as well as a stay pending compliance. (See ECF

No. 3.) Plaintiff filed objections to the Magistrate Judge’s Order and Recommendation. (See

ECF No. 6.) After appropriate review of the Magistrate Judge’s Order and Recommendation

and thereafter making a de novo determination in accord with the Magistrate Judge’s Order and

Recommendation, the Court adopted the Magistrate Judge’s Order and Recommendation.

(See ECF No. 7.)

       On May 28, 2020, Plaintiff filed a Motion for Relief from Stay. (See ECF No. 5.) The

following day, the Magistrate Judge issued a text order, denying that motion “because (A)

Plaintiff did not sign it, much less under penalty of perjury, as required by Order [see ECF No.

3] and (B) Plaintiff's other arguments against the requirement of a partial payment or periodic

payments [we]re frivolous.” (Text Order dated May 29, 2020.) That Text Order “extended




      Case 1:19-cv-01195-LCB-LPA Document 16 Filed 07/01/20 Page 1 of 2
until 06/19/2020 the deadline for Plaintiff either to make the required partial payment or to

submit a proper motion for relief from stay signed under penalty of perjury stating that

Plaintiff has had no access to funds sufficient to pay the required partial payment since

05/13/2020” (id.), and further cautioned Plaintiff that “[f]ailure by Plaintiff to comply with

that extended deadline w[ould] result in dismissal of this action” (id.).

        Plaintiff subsequently filed additional objections, (ECF No. 8), in which he “object[ed]

to such an Order and to such a notion, i.e. that he is entitled to pay ‘any’ filing fee ‘at all’” (id.

at 2). Plaintiff also filed a “Motion to Object and Response to Docket Text/Text Order, (ECF

No. 11), asserting that “Plaintiff did, in fact, sign[] the Motion [for Relief] contrary to the ‘false

claims’ within the [] Docket Text-Text Order (id. at 3 (emphasis omitted)), as well as that “he

is not obligated to purchase, pay for, or buy [j]ustice and/or [r]emedy where the [l]aw is

concerned” (id. at 5 (quotation marks omitted)).1 The Court has appropriately reviewed the

Magistrate Judge’s Order and Recommendation (again), as well as the Text Order dated May

29, 2020, and has made a de novo determination in accord with the Magistrate Judge’s Order

and Recommendation and the Text Order dated May 29, 2020.

        IT IS THEREFORE ORDERED that the Magistrate Judge’s Order and

Recommendation, (ECF No. 3), and the Text Order dated May 29, 2020, are AFFIRMED

and ADOPTED.

        This, the 30th day of June 2020.

                                                        /s/ Loretta C. Biggs
                                                        United States District Judge




1
  Plaintiff also filed a proper motion for relief from stay (ECF No. 9) and the stay has been lifted
(see ECF No. 12).



       Case 1:19-cv-01195-LCB-LPA Document 16 Filed 07/01/20 Page 2 of 2
